Order granting motion for injunction pendente lite reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Plaintiffs, having asked equitable relief, must come with clean hands, and having defrauded defendants, they are barred from such relief. Plaintiffs’ appeal for relief offends the conscience of this court. (Unckles v. Colgate, 148 N. Y. 529.) Order denying motion to dismiss complaint reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The complaint purports to allege an action in equity and prays for an injunction. It shows upon its face that the judgment for $3,000 was based upon the fraudulent acts of these plaintiffs. Plaintiffs have not come into court with clean hands. Lazansky, P. J., Kapper, Hagarty, Carswell and Scudder, JJ., concur.